Citation Nr: 1135237	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-07 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from June 1960 to July 1990.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claim for service connection for GERD.  In November 2010, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  In a May 2011 rating decision, the RO granted service connection for GERD.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that, in the May 2011 rating decision, the RO granted service connection for GERD and assigned an initial noncompensable disability rating, effective February 17, 2005.  For reasons unbeknown to the undersigned, the case was returned to the Board.  In an August 2011 written statement, the Veteran's accredited representative, submitted what may be construed as a notice of disagreement regarding the initial disability evaluation assigned for his service-connected GERD.  The RO has not issued a statement of the case and the Board remands this matter for issuance of a statement of the case pursuant to Manlincon v. West, 12, Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case regarding the issue of entitlement to an initial compensable rating for GERD.  If, and only if, the Veteran timely perfects an appeal as to the matter, should this claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


